DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 28 January 2022 to the previous Office action dated 28 October 2021 is acknowledged. Pursuant to amendments therein, claims 1-19 are pending in the application.
	The drawing objection made in the previous Office action is withdrawn in view of applicant’s submission of acceptable replacement sheets.
	The claim objections made in the previous Office action are withdrawn in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 112 are made herein in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) claim amendments are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 20 September 2021.
Claims 11-19 are under current examination on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 17/026,051, 62/993,345, 63/001,161, 63/002,494, 63/022,371, and 63/022,368, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures of such prior-filed applications fail to disclose quercetin and Artemisia as currently claimed.

Drawings
The drawings were received on 28 January 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite that the antimicrobials consist of only the five named antimicrobials, but the specification and/or drawings as-filed do not contain any such “consisting of” recitation, nor are there any examples that contain only such five named antimicrobials, and thus it cannot be said that a method restricted to only such five 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 further limits step b), but claim 16 from which it depends includes a step b) of administering five antimicrobials to the individual and a step b) of administering Artemisia daily, and it is unclear which step b) is referred to in claim 17.  For purposes of compact prosecution, it is construed herein as referring to administering five antimicrobials to the individual.  Claims 18-19 are rejected as depending from claim 17 without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borody (US 2021/0244705 A1; published 12 August 2021; priority to 03 November 2020; of record) in view of Seeberger et al. (US 2021/0292296 A1; published 23 September 2021; filed 22 June 2020; of record).
Borody discloses combinations of drugs and methods for using them for treating COVID-19 (abstract) wherein the combination may be administered to an individual infected with COVID-19 (i.e., inherently requires providing an individual infected with COVID-19 as claimed) (paragraph [0228]) wherein a patient is subsequently tested/monitored for 8, 12, 14, or 20 days (i.e., a pre-determined period of time) for negative COVID-19 status (Examples 1-10) wherein a combination may include vitamin C, vitamin D, and zinc (Example 15 paragraph [0339]) wherein the anti-viral drug may further comprise quercetin (paragraph [0086]) wherein the duration of the combined drug therapy may be 10 days (paragraph [0238]) wherein antivirals may be administered for example daily or twice daily (paragraph [0102]; Examples) wherein the combination may include doses of about 1-250 mg zinc (paragraph [0007]; claim 25) 
Borody does not disclose Artemisia as claimed.
Seeberger et al. discloses compositions for treating COVID-19 (abstract) wherein an antiviral therein may be Artemisia (paragraphs [0095]-[0102], [0112]; claim 5) wherein doses may be administered daily (paragraph [0121]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borody and Seeberger et al. by including in the method of Borody as discussed above a daily administration dose of Artemisia as suggested by Seeberger et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to improve the effectiveness of the method of Borody by including therein another antiviral known for treating COVID-19 such as Artemisia as suggested by Seeberger et al., and given that it is prima facie obvious to combine equivalents known for the same purpose (i.e., antivirals known for treating COVID-19) per MPEP 2144.06(I).
Regarding the recitation of the antimicrobials consisting of only the five named antimicrobials, such recitation does not limit the overall claimed method to only administration of such five antimicrobials because such recitation only limits the antimicrobials in step b) whereas the overall claimed method recites “comprising” and thus is open-ended and therefore can encompass additional steps of administering further antimicrobials.

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borody in view of Seeberger et al. as applied to claim 15 above, and further in view of Saul (Orthomolecular Medicine News Service, “Vitamin C Protects Against Coronavirus”, 26 January 2020; of record).
Borody and Seeberger et al. are relied upon as discussed above.
Borody and Seeberger et al. do not disclose the specific dosages or dosage ranges of vitamin C and vitamin D as claimed.
Saul discloses that it is well established that large amounts of vitamin C treats respiratory infections, vitamin C has powerful antiviral action, and the coronavirus pandemic (i.e., COVID-19) can be dramatically slowed or stopped with high doses of vitamin C, and the following supplemental levels are recommended for adults, wherein for children the doses are reduced in proportion to body weight: vitamin C 3000 mg or more daily in divided doses, and vitamin D3 2000 IU daily starting with 5000 IU/day for two weeks then 2000 (page 1).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borody, Seeberger et al., and Saul by using 3000 mg doses of vitamin C and 2000-5000 IU doses of vitamin D3 as suggested by Saul in the method of Borody in view of Seeberger et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to ensure effectiveness of the method in treating 
Regarding the claimed dose amounts/ranges of 3,000-40,000 and 3,000 of vitamin D, and 25-75 and 50 of zinc, such amounts/ranges overlap the prior art amounts/ranges of 2,000-5,000 of vitamin D and as discussed above, and 1-250 of zinc, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the claimed recitation of two daily doses of quercetin, Borody suggests daily or twice daily doses of antivirals, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer each antiviral daily or twice daily, such as daily or twice daily quercetin, as suggested by Borody, with a reasonable expectation of success.
Regarding the recitation of the antimicrobials consisting of only the five named antimicrobials, such recitation does not limit the overall claimed method to only administration of such five antimicrobials because such recitation only limits the antimicrobials in step b) whereas the overall claimed method recites “comprising” and thus is open-ended and therefore can encompass additional steps of administering further antimicrobials.

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.
.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617